Citation Nr: 1543191	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for residuals of first and second degree burns of face, forearms, hand, and right leg, and if so, whether service connection is warranted.

3. Entitlement to a compensable rating for asymptomatic burn scar.

4. Entitlement to a compensable rating for calcified pleural plaques.

5. Entitlement to an initial rating in excess of 30 percent for depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder prior to March 15, 2014 and in excess of 70 percent thereafter.

6. Entitlement to an effective date prior to February 6, 2009 for depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder.

7. Entitlement to an effective date prior to March 15, 2014 for total disability due to unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to January 1976.  He received the Combat Action Ribbon, among other decorations, for this service.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2008, June 2010, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a January 2015 statement the Veteran withdrew his request for a Board hearing.

The issues of entitlement to service connection for COPD and residuals of first and second degree burns of face, forearms, hand, and right leg; entitlement to an increased rating for calcified pleural plaques and depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder; and entitlement to an earlier effective date for TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for residuals of burns to the face, forearms, hand, and right leg was previous denied by the RO in a decision dated February 1977.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final February 1977 decision relates to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for residuals of burns to the face, forearms, hand, and right leg.

3. The Veteran's service-connected burn scar is not painful, unstable, does not affect functionality, and manifests as a depigmented area less than 929 square centimeters.

4. The Veteran first filed his claim for service connection for PTSD on February 6, 2009.


CONCLUSIONS OF LAW

1. The February 1977 rating decision denying service connection for residuals of burns to the face, forearms, hand, and right leg is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014). 

2. Evidence submitted to reopen the claim of entitlement to service connection residuals of burns to the face, forearms, hand, and right leg is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for a compensable evaluation for service-connected burn scar have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, Diagnostic Codes (DCs) 7800-7804 (2014).

4. The criteria for entitlement to an effective date prior to February 6, 2009, for the grant of service connection for depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder have not been met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In a February 1977 decision the RO denied service connection for residuals of burns to the face, forearms, hand, and right leg.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time.  Therefore, the February 1977 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The basis of the prior final denial was the RO's finding that the evidence did not show any current residuals of burns incurred by the Veteran in service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the February 1977 rating decision that addresses this basis. 

The Veteran has stated that he has visible scars on his face, forearms, hand, and right leg.  At a VA examination in April 2007 the examiner noted a 4 by 11 cm area on the Veteran's right upper extremity, a 4 by 12 area on the upper left extremity, and an area from two centimeters below the Veteran's right knee down to his foot, all manifested by decreased hair growth, decreased skin thickness, and seasonal hypopigmentation.  The examiner noted that the Veteran reported the hypopigmentation was visible when he was tan.  Presumed credible, the new evidence reflects that the Veteran has residuals of burns to his arms and right leg.  Thus, the Board finds that new and material evidence has been added to the claims file.  On this basis, the issue is reopened.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 7802 for his service-connected burn scar.

The Veteran was afforded a VA examination to assess the current nature and severity of his scar in August 2012.  The examiner found that the Veteran's scar was not painful, unstable.  The examiner noted the area of hypopigmentation on the upper right chest just below the clavicle to be less deep than partial thickness.  The examiner noted a 1 by 0.5 centimeter superficial, non-linear scar in that area with a total area of approximately 0.5 centimeters squared.  The scar was not noted to affect functionality.  In a January 2013 clarification, the August 2012 VA examiner stated that at the August 2012 examination there was no area of scarring seen as leukoderma on the right shoulder.  There was only the white depigmented area below his mid right clavicle noted as being on the upper anterior trunk and described in the August 2012 VA examination.

Although the Veteran stated in February 2015 that the scar is symptomatic, he has not alleged any specific compensable symptoms, and the record does not otherwise reflect any.

Diagnostic Code 7802 applies to burn scars not of the head, face, or neck that are superficial and nonlinear.  A 10 percent rating is warranted under the code for area or areas of 929 square centimeters or greater.  As the total area affected was noted to be much less on VA examination, the Board finds he is not entitled to a compensable rating under this code.

The Board has also considered other diagnostic codes, but finds that none would warrant a compensable rating.  Diagnostic Code 7801 applies to burn scars that are deep and nonlinear, and thus would not apply, as the Veteran's scar has been found to be superficial.  Diagnostic Code 7804 applies to scars that are unstable or painful, and thus would not apply, as the Veteran's scar has been found to be neither.

As a preponderance of the evidence is against finding that the scar causes any functional loss or has such properties such that it is compensable under any code, the claim for an increased rating must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's service-connected burn scar.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected service-connected burn scar that would render the schedular criteria inadequate.  The Veteran's symptoms, including its size and characteristics are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's service-connected burn scar.  In addition, the Board finds the record does not reflect that the Veteran's service-connected burn scar markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Earlier Effective Date

The RO granted service connection for depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder effective February 6, 2009.

The Veteran contends the effective date should be earlier.  Specifically, in a January 2014 statement the Veteran noted he had been diagnosed and treated for PTSD at the VA since at least 1992.  Later, in a March 2015 statement the Veteran argued service connection should be effective January 20, 2005 when he stopped working, noting that he was awarded Social Security disability due to his PTSD. 

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The evidence reflects that the Veteran first filed his claim for service connection for PTSD on February 6, 2009.  Therefore, that is the earliest date on which service connection may be awarded.  Neither the Veteran's award date for Social Security disability nor the date on which he was last employed entitles him to an earlier effective date for service connection for depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder.  No benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014); Jones  v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to...be paid under the laws administered by the Secretary.").  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  In this case, there was no formal or informal claim prior to February 6, 2009.  There simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Therefore, the Veteran's claim is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2011, prior to the initial adjudication of Veteran's claim for a higher rating for service-connected burn scar.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for an earlier effective date for service connection for depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder arises from the Veteran's disagreement after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2013, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.
	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records identified by the Veteran, and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA scars examination in August 2012.  The examiner, a medical professional, provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of burns to the face, forearms, hand, and right leg is reopened and, to that extent only, the appeal is granted.

A compensable rating for service-connected burn scar is denied.

Entitlement to an effective date prior to February 6, 2009 for service connection for depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of entitlement to service connection for COPD and residuals of first and second degree burns of face, forearms, hand, and right leg; entitlement to an increased rating for calcified pleural plaques and depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder; and entitlement to an earlier effective date for TDIU so that the Veteran is afforded every possible consideration.  

Depressive and Social Anxiety Disorder

The Veteran is seeking a rating in excess of 30 percent prior to March 15, 2014 and in excess of 70 percent thereafter for his depressive disorder, social anxiety disorder with exacerbation caused by PTSD and a non-service connected medical disorder.

Upon review of the Veteran's claims file, it appears he has been regularly receiving treatment at the VA for his mental health condition.  However, there is a gap in the VA treatment records that have been associated with the Veteran's file beginning in March 2011.  On remand, these records should be associated with the Veteran's claims file as they are potentially relevant to determining the correct rating for the Veteran's condition, particularly as the gap immediately precedes a March 2014 private examination that supports a worsening of the Veteran's condition on which the Veteran's increased rating is based.

Burn Residuals

Although a 2007 VA examination noted that the Veteran had decreased hair growth and skin thickness on his arms and right leg as a result of burns incurred in service, an August 2012 VA examination noted no scarring on his face, forearms, hand, or right leg.  The Veteran has maintained the burn residuals in the areas he has claimed are visible even to a lay person.  As it appears the August 2012 VA examination focused on the nature and severity of the Veteran's right shoulder scarring, for which he had an increased rating claim pending, the Board finds that a new VA examination is warranted to ensure that a VA examiner has examined the areas of other burn residuals claimed by the Veteran.

COPD and Calcified Pleural Plaques

The Veteran contends he has COPD related to his active service, to include as due to or aggravated by his service-connected calcified pleural plaques.

The Board finds that the current VA opinions as to the etiology of the Veteran's COPD are not adequate, and on remand the Veteran should be afforded a new VA examination and an opinion with rationale obtained as to the etiology of the Veteran's COPD.

The Board notes that in November 2006 the Veteran underwent a VA respiratory conditions examination.  He reported a 40 pack year history of smoking at the time he quit in 1998.  The examiner diagnosed COPD due to exposure to tobacco smoke and asbestosis as a result of asbestos exposure.  The examiner opined that the Veteran's COPD is less likely than not caused by or a result of his asbestosis.  The examiner opined instead that it was due to the Veteran's history of smoking, noting that medical literature lists smoking as the most common cause of COPD.

In December 2007 a VA examiner reviewed the Veteran's claims file and opined that while the Veteran had asbestos exposure and has pleural disease, parenchymal damage to the lung due to asbestos is not well documented.  The examiner noted the Veteran smoked 40 pack years and the pulmonary function tests show obstructive impairment which is compatible with COPD.  The examiner opined that all the symptoms the Veteran has are attributed to COPD and not to asbestos related lung disease.

The Veteran underwent another VA respiratory examination in August 2012.  The examiner opined that the Veteran's COPD is not caused by his pleural plaques.  The examiner noted that the number one etiology of COPD is smoking.

Thus, no opinion has yet been obtained as to whether the Veteran's service-connected pleural plaques could have aggravated the Veteran's COPD.  Further, the Board finds the examiners' opinions as to why the Veteran's COPD was not caused by his exposure to asbestos in service or his service-connected pleural plaques to be inadequate as they cite only that smoking is the most common cause of COPD among the general population.  The Board notes that an adequate medical opinion must discuss why it is more or less likely than not, in the Veteran's particular case, that his COPD was caused or aggravated by his exposure to asbestos in service or his service-connected pleural plaques.

The Board notes that the Veteran submitted a medical journal article finding that occupational exposure to dust, fumes, or gasses among construction workers increased mortality due to COPD, even among non-smokers.  On remand, the VA examiner is asked to address that article in rendering his or her opinion.

The Board also finds that the Veteran's claim for an increased rating for his service-connected calcified pleural plaques must be remanded as it is intertwined with the issue of entitlement to service connection for COPD.  Specifically, the evidence suggests that the Veteran's respiratory functioning is affected by both conditions.



TDIU

The RO granted total disability due to unemployability effective March 15, 2014 in a January 2015 rating decision.  In a March 2015 statement the Veteran argued that he should be awarded an earlier effective date.

No statement of the case (SOC) has since been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case concerning his claim for entitlement to an effective date prior to March 15, 2014 for the award of TDIU.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal, should it be returned to the Board for further appellate consideration.

2. Obtain the Veteran's VA treatment records from March 2011 to present.

3. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to the etiology of his COPD.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's COPD was caused or aggravated by his service or his service-connected pleural plaques.

In rendering the opinion, the examiner is asked to provide a full rationale as well as to address the medical journal article submitted by the Veteran titled "Increased mortality in COPD among construction workers exposed to inorganic dust."

4. Arrange for the Veteran to undergo a VA examination to examine the current nature and severity of any burn residuals currently present on the Veteran's face, forearms, hand, and right leg.

5. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


